DETAILED ACTION

Status of the Application
	In response filed on April 28, 2022, the Applicant amended claims 1-8, 12, 15-21, and 25.  Claims 1-27 are pending and currently under consideration for patentability.

Response to Amendments
	Applicant’s amendments and arguments with respect to the priority date are persuasive only in part. Independent claims 1 and 15 have been amended such that they are now fully supported by additional priority documents. However, these claims still recite subject matter (specifically “generating an ordered list of benefits based on the selected first subset of benefits…wherein the ordered list is ordered based on a discount value associated with…generating and displaying on the consumer’s mobile device a message comprising the ordered list of benefits”) not supported by Provisional Application 61/437.097. The first mention of these features was in Application 13/167,536, which was filed on June 23, 2011.  Claims 1, 2, 5, 6, 9-11, 15, 18, 19, and 22-24 are therefore entitled to a priority date of June 23, 2011. Claims 3 and 16 have been amended to recite the subject matter previously recited in claims 1 and 15, and which the Examiner indicated was entitled only to the filing date of Provisional Application 62/3754,210 (August 15, 2016). As such, claims 3, 4, 7, 8, 12-14, 16, 17, 20, 21, and 25-27 are therefore entitled to a priority date of August 15, 2016.

	With respect to the rejection of claims 1-27 under 35 U.S.C. 112 (a), Applicant has not appropriately amended the claims. Applicant has merely moved the unsupported limitations from Independent claims 1 and 15 to dependent claims 3 and 16. Therefore, although the rejections no longer apply to claims 1, 2, 5, 6, 9-11, 15, 18, 19, and 22-24, the rejections have been maintained with respect to claims 3, 4, 7, 8, 12-14, 16, 17, 20, 21, and 25-27.

	With respect to the rejection of claims 1-27 under 35 U.S.C. 112 (b), Applicant has appropriately amended only some of the claims. The amendments have address the rejections regarding “automatically linking… based on the consumer information and the identity of the second enabling organization” and to address the antecedent basis issues. However, Applicant has merely moved the unsupported algorithm limitations from Independent claims 1 and 15 to dependent claims 3 and 16. Therefore, although the rejections no longer apply to claims 1, 2, 5, 6, 9-11, 15, 18, 19, and 22-24, the rejections have been maintained with respect to claims 3, 4, 7, 8, 12-14, 16, 17, 20, 21, and 25-27. The remaining rejections (pertaining to antecedent basis) have been overcome and these rejections have been withdrawn.


Response to Arguments
	Applicant’s arguments, with respect to the rejection of claims 1-27 under 35 U.S.C. 101 have been fully considered and are not persuasive. The rejections of claims 1-27 under 35 U.S.C. 101 have been maintained accordingly.

Applicant specifically argues that 
1)	“Applicant's claims are not directed to any abstract idea in accordance with the subject- matter groupings of abstract ideas enumerated in the 2019 Guidance….The claimed subject-matter does not represent one of the "mathematical concepts," "certain methods of organizing human activity," or "mental processes" enumerated within the 2019 Guidance….In contrast to "organizing human activity," the claimed solution provides an automatic method of automatically linking a consumer with a set of benefits, and automatically selecting and ordering a subset of benefits.”

Examiner respectfully disagrees with Applicant’s first argument.
	Identifying benefits (e.g. coupons/discounts) applicable to a user’s affiliation with an organization (e.g., credit card(s), loyalty programs) and/or organization to which they are not yet affiliated (in addition to search results they have searched for), and providing them with an ordered/ranked list of these benefits amounts to (at least) an advertising, marketing or sales activity or behavior. The identified limitations therefore fall within the “certain methods of organizing human activity” subject matter grouping of abstract ideas. Applicant has not shown that this does not amount to an advertising/marketing, or sales activity/behavior. Emphasizing that these activities are performed “automatically” or that the method is “automatic” does nothing to change this conclusion. At most, the method is “automatic” inasmuch as it is being claimed as being executed by a general purpose computer. This is equivalent to adding the words “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer.

Applicant specifically argues that 
2)	“Applicant respectfully submits that the elements recited by the pending independent claims place meaningful limits on any alleged abstract idea or judicial exception and are integrated into a practical application through at least the following aspects. First, independent claims 1 and 15 are directed to automatically generating an ordered list of benefits matching a consumer's interest and affiliating the consumer with a non-affiliated enabling organization, by different hardware working in concert, including meaningful limitations like…That is, the claims provide multiple hardware at different locations (processor of the system, search engine, consumer's mobile device) working in concert to link a consumer with benefits based on search results and affiliate the consumer with a non-affiliated enabling organization and generate an ordered list of benefits matching the consumer's interest. The meaningful limitations placed upon the application of the claimed invention show that the claims are not directed to performing mathematical operations on a computer alone, similar to SiRF Tech. SiRF Technology Inc. v. International Trade Commission, 601 F.3d 1319 (Fed. Cir. 2010). Like SiRF Tech, the combination of elements impose meaningful limits in that the operations are applied to improve an existing technology (benefit matching).”

Examiner respectfully disagrees with Applicant’s second argument. 
	Applicant’s argument is incommensurate with what is actually claimed. The claims do not provide “multiple hardware at different locations”. Claim 1 at most suggests the method is “computer-implemented”, and claim 15 at most requires that the claimed system comprises “one or more processors”. This does not amount to “multiple hardware at different locations”. This amounts to the words “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer. 
The claimed invention merely requires “receiving first search results generated by a search engine”. The search engine is not positively recited (i.e., is not part of the claimed system), and this step amounts merely to receiving data. Examiner further notes that a “search engine” is not hardware, it is merely software/instructions used to retrieve data, something humans are capable of doing as well. The mobile device also is not part of the claimed system, and does not perform any of the method steps. Even if it were, a requirement to display a result (e.g., the list of benefits along with other information) on a mobile device amounts to i) the words “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer, and/or ii) serve(s) to limit the application of the abstract idea to online identification/retrieval/display, wherein computing devices (e.g., mobile device) replace human beings, and therefore serves merely to limit the invention to a particular field of use or technological environment, such as the Internet [or] a computer") and/or iii) mere post solution activity appended to the abstract idea (i.e., displaying the result on a computer). There is no inventive arrangement of multiple hardware elements at different locations. Even if positively recited as part of the claimed system, there would merely be two general purpose computers executing an abstract idea over the internet. This is markedly different than the GPS receiver and GPS satellites in SiRF Tech. Therefore, even if these elements were part of the claimed invention, they would not impose any meaningful limits on practicing the abstract idea, and therefore would not integrate the abstract idea into a practical application (see MPEP 2106.05(g)).

Applicant specifically argues that 
3)	“Second…, the claims provide methods of automatically linking said consumer with benefits (offered by affiliated and non-affiliated organizations), and selecting a subset of benefits based on search results and based on the consumer's location. These additional elements apply the alleged abstract idea in a meaningful way beyond generally linking the use of the abstract idea to a particular technological environment. The delivered benefits are meaningful because they provide a consumer an instant feedback whenever the consumer provides consumer information and affiliated enabling organization information. The delivered benefits are selected based on both search results and consumer's location for the consumer to adaptively and dynamically obtain benefit information from both affiliated and non-affiliated enabling organizations.”

Examiner respectfully disagrees with Applicant’s third argument. 
	None of the limitations cited by Applicant here are “additional limitations”. An “addition element” is an element that is recited in the claim in addition to (beyond) the judicial exception (i.e., an element/limitation that sets forth an abstract idea is not an additional element). “Linking” a consumer with benefits and receiving data and “analyzing” the data and selecting benefits based on the analyzed data are all part of the abstract idea. As such, these limitations cannot serve to “apply the abstract idea in a meaningful way”. Furthermore, the claims mention nothing of “instant feedback” or anything being “adaptive” or “dynamic”. All that is required is that the relevant benefits be determined based at least in part on a location of the consumer. This has been done long before computers  (e.g., using zip codes). The same is true for “search results”, which broadly encompasses any information retrieval responsive to a search/query/question. 

Applicant specifically argues that 
4)	“Third…the claims provide methods of automatically generating and displaying to said consumer an ordered list of benefits which is ordered based on a discount value associated with each benefit. These additional elements apply the alleged abstract idea in a meaningful way beyond generally linking the use of the abstract idea to a particular technological environment. The ordered list of benefits is meaningful because it provides a user an instant feedback whenever the user provides user information and affiliated enabling organization information. The ordered list of benefits is also meaningful for the user to immediately obtain auto-ordered benefit information from both affiliated and non-affiliated enabling organizations.”

Examiner respectfully disagrees with Applicant’s fourth argument. 
Again, a requirement to generate an ordered list of benefits based on a discount value is not an “additional limitation”. An “addition element” is an element that is recited in the claim in addition to (beyond) the judicial exception (i.e., an element/limitation that sets forth an abstract idea is not an additional element). The requirement to generate an ordered list of benefits based on a discount value is part of the abstract idea (i.e., part of the abstract advertising/marketing/sales idea recited by the claims), regardless of whether there is an advantage to doing so. A subjective/business improvement or advantage associated with an idea itself does not make an idea any less abstract.  At most, the requirement to use a mobile device to display the notification is an additional limitation. However, this requirement amounts to i) the words “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer, and/or ii) serve(s) to limit the application of the abstract idea to online identification/retrieval/display, wherein computing devices (e.g., mobile device) replace human beings, and therefore serves merely to limit the invention to a particular field of use or technological environment, such as the Internet [or] a computer") and/or iii) amounts to mere post solution activity appended to the abstract idea (i.e., displaying the result on a computer).

	Applicant’s arguments, with respect to the rejection of amended claims 1 and 15 under 35 U.S.C. 103 have been considered, but are moot in view of a new grounds of rejection. Examiner notes that, because the priority date for claims 3, 4, 7, 8, 13, 14, 16, 17, 20, 21, and 25-27 has not changed, Applicants argument does not apply to these claims and is therefore not persuasive.
	

Priority
	The instant application has a filing date of December 30, 2019, and claims priority as a  continuation (CON)  of application 16/730,347 (filed on December 30, 2019), which claims priority as a CON of application #15/677,661 (filed on August 15, 2017), which claims priority as a continuation-in-part (CIP) of application # 15/256,919, which claims priority as a CON of application # 14/499,960, which claims priority as a CON of application # 13/167,526, which claims priority  to prior-filed provisional application # 61/437,097. Application #15/677,661 also claims priority to prior-filed provisional application # 62/375,210 (filed August 15, 2016).

Any claim in a continuation-in-part application which is directed solely to subject matter adequately disclosed under 35 U.S.C. 112 in the parent nonprovisional application is entitled to the benefit of the filing date of the parent nonprovisional application. However, if a claim in a continuation-in-part application recites a feature which was not disclosed or adequately supported by a proper disclosure under 35 U.S.C. 112 in the parent nonprovisional application, but which was first introduced or adequately supported in the continuation-in-part application, such a claim is entitled only to the filing date of the continuation-in-part application. See, e.g., In re Chu, 66 F.3d 292, 36 USPQ2d 1089 (Fed. Cir. 1995); Transco Products, Inc. v. Performance Contracting Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994); In re Van Lagenhoven, 458 F.2d 132, 136, 173 USPQ 426, 429 (CCPA 1972).

	In this case, the disclosure of the prior-filed applications 15/256,919, 14/499,960, 13/167,526, and 61/437,097 fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.
	
Claims 1-27 are not adequately supported in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph by one or more of the priority documents.

Independent claims 1 and 15 include the claim elements
“generating an ordered list of benefits based on the selected first subset of benefits, the selected second subset of benefits, and the analyzed first search results, wherein the ordered list of benefits is ordered based on a discount value associated with each benefit in the selected first subset of benefits and the selected second subset of benefits; and generating and displaying on the consumer's mobile device a message comprising the ordered list of benefits” (claims 1 and 15)
 
This limitation is not supported by Provisional Application 61/437,097. The first mention of these features was in Application 13/167,536, which was filed on June 23, 2011. Claims 1-27 are therefore not adequately supported in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph by one of the priority documents. Claims 1, 2, 5, 6, 9-11, 15, 18, 19, and 22-24 are therefore entitled only to the filing date of Application 13/167,536 (June 23, 2011).

Dependent claims 3 and 16 include the claim elements
“the message further comprises an ordered list of a plurality of venues applicable to said consumer interest data, wherein the plurality of venues is ordered by performing a predetermined algorithm which includes a determination of the following factors based on data inputs: (i) a venue geographic proximity ("VGP") score; (ii) a venue rating ("VR") score; (iii) an offer/benefit value ("OBV") score; (iv) an offer/benefit interest ("OBI") score; and (v) an offer/benefit activity matching ("OBAM") score; wherein performing said predetermined algorithm includes determining a search score ("SS") according to the equation: SS = (VGP * w1) + (VR * w2) + (OBV * ws)+ (OBI * w4) +(OBAM * w5) where: w1 = a first predetermined weight w2 = a second predetermined weight w3 = a third predetermined weight w4= a fourth predetermined weight w5= a fifth predetermined weight” (claims 3 and 16)

Prior-filed applications 15/256,919, 14/499,960, 13/167,526 at most suggest that “automatic matches of such data may be effectuated by various computing techniques, as is known in the art of databases and search algorithms” ([0040]) and “if multiple available benefits are applicable to the user's consumer interest data, some embodiments may display the available benefits in an order corresponding to a ranking of the benefits. The benefits may be ranked according to ratings, e.g., by displaying an available benefit having a higher rating before an available benefit having a lower rating…Benefits may also be ranked and displayed according to a predetermined quantitative metric related to the benefits. For example, if a user is entitled to a particular benefit ( e.g., 10% discount on a particular desired product) based on her affiliation with a first enabling organization and a numerically ( or in another way determinable) superior benefit ( e.g., 20% discount on the product) based on her affiliation with a second enabling organization, the better benefit may be displayed first” ([0042]). Generally suggesting benefits may be ranked according to ratings and discount amount or value does not provide adequate support for ordering a list of venues according to a predetermined algorithm which includes a determination of:(i) a venue geographic proximity ("VGP") score; (ii) a venue rating ("VR") score; (iii) an offer/benefit value ("OBV") score; (iv) an offer/benefit interest ("OBI") score; and (v) an offer/benefit activity matching ("OBAM") score. These applications also fail to disclose wherein said predetermined algorithm includes determining a search score ("SS") according to the equation: SS = (VGP * w1) + (VR * w2) + (OBV * ws)+ (OBI * w4) +(OBAM * w5) where: w1 = a first predetermined weight w2 = a second predetermined weight w3 = a third predetermined weight w4= a fourth predetermined weight w5= a fifth predetermined weight; and wherein at least one of the first, second, third, fourth, and fifth predetermined weight is automatically updated. Claims 3, 4, 7, 8, 12-14, 16, 17, 20, 21, and 25-27 are therefore not adequately supported in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph by these priority documents. Provisional Application # 62/375,210 does provide adequate written description support for these claim elements. Claims 3, 4, 7, 8, 12-14, 16, 17, 20, 21, and 25-27 are therefore entitled only to the filing date of provisional Application # 62/375,210 (August 15, 2016).


Notice of Pre-AIA  or AIA  Status
	The present application is being examined under the pre-AIA  first to invent provisions. 


Claim Interpretation

	Claims 1 and 15 recite "receiving first search results generated by a search engine in response to a first search query submitted by the consumer user through a consumer device”. A broadest reasonable interpretation of “search engine” is any software/logic/programming configured to search for information (e.g., information stored in a database). An example of such a search engine would be the matching/searching algorithms used to identify benefits stored in the database disclosed in paragraphs [0048]-[0049] of Applicant’s published disclosure. A “search engine” is not required to be interpreted as an internet search engine or web search engine (e.g., google), which searches for information available on the internet/web. Although Applicant’s disclosure mentions search engines accessible via the internet that provide “conventional search results” and/or “traditional search engines” in paragraph [0062] of Applicant’s published disclosure, the instant claims are not limited to internet/web search engines, or to search engines that provide “conventional search results” in addition to benefit results. 
In fact, Applicant’s specification never discloses or suggests an internet/web search engine or “traditional search engine” generating search results by searching through benefit information, and any attempt to claim this would result in new matter. Instead, Applicant’s specification suggests a separate application may be downloaded to a computer which enables the user to receive benefit results in addition to conventional query results when they access a search engine. The downloaded application is not, itself, an internet/web/“traditional” search engine. Instead, the application is an extension or additional programming which may be used in conjunction with an internet/web/“traditional” search engine, and is not a search engine itself. One skilled in the art would understand that the “application” suggested in paragraph [0063] would separately search through benefit information to obtain benefit search results, and display indications of the benefits in conjunction with the “conventional” search results that were generated by the internet/web/“traditional” search engine. Paragraph [0073] makes it clear that the application enables additional functionality (specifically, obtaining benefit results) when the user accesses a compatible search engine (e.g., a search engine accessible via a public network… and  provides “the option to use traditional search engine to obtain results regarding benefits”. In other words, one skilled in the art would understand that paragraph [0073] does not disclose or suggest that the obtained benefit results are generated by an internet/web/“traditional” search engine searching through available sets of benefits.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

	Claims 1-27 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 6,266,648 (reference application) and claims 1-15 of U.S. Patent No. 6,266,648 (reference application 1) and/or claims 1-13 of U.S. Patent No. 5,864,822 (reference application 2) in view of in view of Meyer et al. (U.S. Patent No. 6,915,271, July 5, 2005 - hereinafter "Meyer”) and/or in view of Mavinkurve et al. (U.S. PG Pub No. 2014/0207544, July 24, 2014) (hereinafter "Maninkurve”). Although the conflicting claims are not identical, they are not patentably distinct from each other. 
With respect to claims 1-27, although the conflicting claims are not identical, they are not patentably distinct from each other. Any differences between claims 1-27 and claims 1-15 of U.S. Patent No. 6,266,648 and/or claims 1-13 of U.S. Patent No. 5,864,822 would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in view of Maninkurve and/or Meyer for analogous reasons to those discussed below with regard to the rejections of the claims under 35 U.S.C. 103 (e.g. it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify each of the claims of U.S. Patent No. 6,266,648 and/or U.S. Patent No. 5,864,822 with respective teaching of Maninkurve and Meyer to arrive at each of claims 1-27 for reasons analogous to those discussed below for why it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Baker to arrive at each of claims 1-27). Each of the claims (and their respective modifications/rationales for combination) is not being reproduced here for the sake of brevity.



Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claim(s) 1-27 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Step 1:
Claim(s) 1-14 is/are drawn to methods (i.e., a process), while claim(s) 15-27 is/are drawn to systems (i.e., a machine/manufacture). As such, claims 1-27 is/are drawn to one of the statutory categories of invention (Step 1: YES).
 
Step 2A - Prong One:
In prong one of step 2A, the claim(s) is/are analyzed to evaluate whether it/they recite(s) a judicial exception.

Claim 1 (representative of independent claim(s) 15) recites/describes the following steps; 
receiving an identity of a first and a second enabling organization from an affiliate; 
receiving from a consumer a consumer information and a first enabling organization information for the first enabling organization, wherein the consumer is not affiliated with the second enabling organization; 
automatically linking the consumer with a first set of benefits offered from a first group of benefits offered by the first enabling organization based on the consumer interest data; 
automatically linking the consumer with a second set of benefits from a second group of benefits offered by the second enabling organization based on the consumer interest data;
receiving first search results in response to a first search query submitted by the first user; 
analyzing the first search results; selecting a first subset of benefits from the first set of benefits based on the analyzed first search results and a location of the consumer and selecting a second subset of benefits from the second set of benefits based on the analyzed first search results and the location of the consumer; 
generating an ordered list of benefits based on the selected first subset of benefits, the selected second subset of benefits, and the analyzed first search results, wherein the ordered list of benefits is ordered based on a discount value associated with each benefit in the selected first subset of benefits and the selected second subset of benefits;
and generating and displaying a message comprising the ordered list of benefits

These steps, under its broadest reasonable interpretation, describe or set-forth identifying benefits (e.g. coupons/discounts) applicable to a user’s affiliation with an organization (e.g., credit card(s), loyalty programs) and/or organization to which they are not yet affiliated (in addition to search results they have searched for), and providing them with an ordered/ranked list of these benefits amounts to (at least) an advertising, marketing or sales activity or behavior. These limitations therefore fall within the “certain methods of organizing human activity” subject matter grouping of abstract ideas.

As such, the Examiner concludes that claim 1 recites an abstract idea (Step 2A – Prong One: YES).
Independent claim(s) 15 recite/describe nearly identical steps (and therefore also recite limitations that fall within this subject matter grouping of abstract ideas), and this/these claim(s) is/are therefore determined to recite an abstract idea under the same analysis.
Each of the depending claims likewise recite/describe these steps (by incorporation - and therefore also recite limitations that fall within this subject matter grouping of abstract ideas), and this/these claim(s) is/are therefore determined to recite an abstract idea under the same analysis. Any element(s) recited in a dependent claim that are not specifically identified/addressed by the Examiner under step 2A (prong two) or step 2B of this analysis shall be understood to be an additional part of the abstract idea recited by that particular claim.

Step 2A - Prong Two:
In prong two of step 2A, an evaluation is made whether a claim recites any additional element, or combination of additional elements, that integrate the exception into a practical application of that exception. An “addition element” is an element that is recited in the claim in addition to (beyond) the judicial exception (i.e., an element/limitation that sets forth an abstract idea is not an additional element). The phrase “integration into a practical application” is defined as requiring an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception.

The claim(s) recite the additional elements/limitations of
“a computer-implemented  method” (claim 1)
“a system comprising one or more  processors configured to” (claim 15) 
“search results generated by a search engine” (claims 1 and 15)
“submitted by the first user through a mobile device” (claims 1 and 15)
“displaying…on the consumer’s mobile device” (claims 1 and 15)

The requirement to execute the claimed steps/functions using “computer implemented ” means (claim 1)” and/or “a system comprising one or more  processors configured to” (claim 15)  is equivalent to adding the words “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer. This/these limitation(s) do/does not impose any meaningful limits on practicing the abstract idea, and therefore do/does not integrate the abstract idea into a practical application (see MPEP 2106.05(f)).
The recited additional element(s) of  “search results generated by a search engine” (claims 1 and 15) and/or “submitted by the first user through a mobile device” (claims 1 and 15) and/or “displaying…on the consumer’s mobile device” (claims 1 and 15) serves merely to generally link the use of the judicial exception to a particular technological environment or field of use. Specifically, it/they serve(s) to limit the application of the abstract idea to online identification/retrieval/display, wherein instructions (e.g., search engine) replace mental processing and wherein computing devices (e.g., user device) replace human beings. This reasoning was demonstrated in Intellectual Ventures I LLC v. Capital One Bank  (Fed. Cir. 2015), where the court determined "an abstract idea does not become nonabstract by limiting the invention to a particular field of use or technological environment, such as the Internet [or] a computer"). This/these limitation(s) do/does not impose any meaningful limits on practicing the abstract idea, and therefore do/does not integrate the abstract idea into a practical application (see MPEP 2106.05(g)).
Furthermore, although the claims recite a specific sequence of computer-implemented functions, and although the specification suggests certain functions may be advantageous for various reasons (e.g., business reasons), the Examiner has determined that the ordered combination of claim elements (i.e., the claims as a whole) are not directed to an improvement to computer functionality/capabilities, an improvement to a computer-related technology or technological environment, and do not amount to a technology-based solution to a technology-based problem.
Dependent claims 2-14, and 16-27 fail to include any additional elements. In other words, each of the limitations/elements recited in respective dependent claims 2-14, and 16-27 is/are further part of the abstract idea as identified by the Examiner for each respective dependent claim (i.e. they are part of the abstract idea recited in each respective claim).

The Examiner has therefore determined that the additional elements, or combination of additional elements, do not integrate the abstract idea into a practical application. Accordingly, the claim(s) is/are directed to an abstract idea (Step 2A – Prong two: NO).



Step 2B:
In step 2B,  the claims are analyzed to determine whether any additional element, or combination of additional elements, is/are sufficient to ensure that the claims amount to significantly more than the judicial exception. This analysis is also termed a search for an "inventive concept." An "inventive concept" is furnished by an element or combination of elements that is recited in the claim in addition to (beyond) the judicial exception, and is sufficient to ensure that the claim as a whole amounts to significantly more than the judicial exception itself. Alice Corp., 134 S. Ct. at 2355, 110 USPQ2d at 1981 (citing Mayo, 566 U.S. at 72-73, 101 USPQ2d at 1966)

As discussed above in “Step 2A – Prong 2”, the requirement to execute the claimed steps/functions using “computer implemented ” means (claim 1)” and/or “a system comprising one or more  processors configured to” (claim 15) is equivalent to adding the words “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer. These limitations therefore do not qualify as “significantly more” (see MPEP 2106.05(f)).
As discussed above in “Step 2A – Prong 2”, the recited additional element(s) of “search results generated by a search engine” (claims 1 and 15) and/or “submitted by the first user through a mobile device” (claims 1 and 15) and/or “displaying…on the consumer’s mobile device” (claims 1 and 15) serves merely to generally link the use of the judicial exception to a particular technological environment or field of use. These limitations therefore do not qualify as “significantly more” (see MPEP 2106.05(g)).

Viewing the additional limitations in combination also shows that they fail to ensure the claims amount to significantly more than the abstract idea. When considered as an ordered combination, the additional components of the claims add nothing that is not already present when considered separately, and thus simply append the abstract idea with words equivalent to “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer, generally link the abstract idea to a particular technological environment or field of use.

Dependent claims 2-14, and 16-27 fail to include any additional elements. In other words, each of the limitations/elements recited in respective dependent claims 2-14, and 16-27 is/are further part of the abstract idea as identified by the Examiner for each respective dependent claim (i.e. they are part of the abstract idea identified by the Examiner to which each respective claim is directed).

The Examiner has therefore determined that no additional element, or combination of additional claims elements is/are sufficient to ensure the claim(s) amount to significantly more than the abstract idea identified above (Step 2B: NO).



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

	Claims 3, 4, 7, 8, 12-14, 16, 17, 20, 21, and 25-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  The requirement for an adequate disclosure ensures that the public receives something in return for the exclusionary rights that are granted to the inventor by a patent, and sets forth the minimum requirements for the quality and quantity of information that must be contained in the patent to justify the grant. 
	
	Claims 3 and 16 recite computer-implemented functional claim language with the claim element “the message further comprises an ordered list of a plurality of venues applicable to said consumer interest data, wherein the plurality of venues is ordered by performing a predetermined algorithm which includes a determination of the following factors based on data inputs: (i) a venue geographic proximity ("VGP") score; (ii) a venue rating ("VR") score; (iii) an offer/benefit value ("OBV") score; (iv) an offer/benefit interest ("OBI") score; and (v) an offer/benefit activity matching ("OBAM") score; wherein performing said predetermined algorithm includes determining a search score ("SS") according to the equation: SS = (VGP * w1) + (VR * w2) + (OBV * ws)+ (OBI * w4) +(OBAM * w5) where: w1 = a first predetermined weight w2 = a second predetermined weight w3 = a third predetermined weight w4= a fourth predetermined weight w5= a fifth predetermined weight”
The specification merely reiterates that the system is capable of calculating this “search score” (e.g., using “predetermined weights), and generally suggests what types of information may be associated with each of these sub-scores ([0092]-[0102] & [0105]). However, nowhere does the disclosure actually explain how to actually calculate any of these sub-scores with this information. For example, paragraph [0097] generally suggests that the OBI score may rank a benefit with “more member interest” higher than one with “less member interest”, and generally suggests that interest may have to do with likes/dislikes, surveys, etc. However, this paragraph never mentions a score, let alone an algorithm or step-by-step instructions for how to calculate an OBI score. Similarly, paragraph [0094] generally suggests that the “VGP” may rank closer venues higher than venues that are farther away. Again, this paragraph never mentions a score, let alone an algorithm or step-by-step instructions for how to calculate the VGP score based on proximity. The same deficiency exists for the “VR score”, “OBV score”, and “OBAM score”. 
In other words, the claims recite functional claim language without providing in the specification examples of species that achieve the claimed function, and does not provide a disclosure of the algorithm/step-by-step instructions in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention including how to program the disclosed computer to perform the claimed function.
Dependent claims 4, 7, 8, 12-14, 17, 20, 21, and 25-27 ultimately depend from one of these claims, inherit these limitations, and therefore similarly contain subject matter that lacks adequate written description support.

	Applicant should specifically indicate where in the Specification is there support for amendments to claims should Applicant amend in order to practice compact prosecution and reduce potential issues such as 35 U.S.C. §112, 1st paragraph rejections that may arise when claims are amended without support in the Specification. See MPEP § 714.02 (“Applicant should also specifically point out the support for any amendments made to the disclosure.”).




	The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

	Claim 1 and 15 recite the phrase "the consumer’s mobile device". There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, the phrase "the consumer’s mobile device” will be interpreted as being “the mobile device”.
	Each of the dependent claims inherit this indefiniteness by virtue of their dependency on these claims.

	Claims 3 and 16 require “the message further comprises an ordered list of a plurality of venues applicable to said consumer interest data, wherein the plurality of venues is ordered by performing a predetermined algorithm which includes a determination of the following factors based on data inputs: (i) a venue geographic proximity ("VGP") score; (ii) a venue rating ("VR") score; (iii) an offer/benefit value ("OBV") score; (iv) an offer/benefit interest ("OBI") score; and (v) an offer/benefit activity matching ("OBAM") score; wherein performing said predetermined algorithm includes determining a search score ("SS") according to the equation: SS = (VGP * w1) + (VR * w2) + (OBV * ws)+ (OBI * w4) +(OBAM * w5) where: w1 = a first predetermined weight w2 = a second predetermined weight w3 = a third predetermined weight w4= a fourth predetermined weight w5= a fifth predetermined weight” and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
The meaning of “performing a predetermined algorithm” is unclear. An algorithm is not an action, and therefore the claimed wording structure is grammatically incorrect. For the purpose of Examination, the Examiner will understand “performing a predetermined algorithm” to be “according to respective search scores which are determined using a predetermined algorithm”.
	Furthermore, it is unclear whether the metes and bounds of the claimed invention actually includes ordering the list of venues and/or determination/calculation of the various scores (e.g., “VGP score”, “VR score”, “OBV score”, “OBI score”, “OBAM score”, or “search score”), or whether the determination of these scores and ordering of the venues are functions that occur outside the scope of the claimed invention (in which case these limitations would be given no patentable weight and would not result in patentable distinction). The functions in these claims are not positively recited, and are nested within multiple wherein clauses. Therefore, the claim is indefinite for failing to particularly and distinctly claim the subject matter which the application regards as the invention. 
	For the purpose of Examination, the Examiner will understand these limitations to require the method to include the determination/calculation of these various scores, and to require the claimed system to be configured to perform the determination/calculation of these various scores (i.e., they will be given patentable weight). 
	Each of dependent claims 4, 7, 8, 12-14, 17, 20, 21, and 25-27 inherit this indefiniteness by virtue of their dependency on these claims.

	Claim 25 recites the phrase " the ordered list of the plurality of venues ". There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, Claim 25 will be interpreted as being dependent upon claim 16 rather than claim 15.
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



	Claims 1, 2, 5, 6, 9-11, 15, 18, 19, and 22-24 are rejected under 35 U.S.C. 103(a) as being unpatentable over Baker (U.S. Patent No. 6,266,648, July 24, 2001 - hereinafter "Baker”)   in view of  Meyer et al. (U.S. Patent No. 6,915,271, July 5, 2005 - hereinafter "Meyer”)

With respect to claims 1 and 15, Baker teaches a computer-implemented method and a system comprising one or more processors configured to;
receiving an identity of a first and second enabling organization from an affiliate Fig. 1 tag 24 “Consumer N…Org. B…Org. F " - Org B and F are identities of second and first enabling organizations to which the affiliate is affiliated, col 6 lns 15-19 “information relating to consumer affiliation with a particular organization may be supplied to the database by…the consumer”)  
receiving from a consumer a consumer interest data (2:53-67 “at least one data entry device…for entering…the type of goods or services he wishes to purchase…”, 3:20-25 “storing in a memory…consumer information…consumer identification and consumer interest data”, 7:38-54 “the user would be prompted to enter, via data entry device, an itinerary… user would be prompted to provide data relating to the type of product the consumer wished to buy”, 10:1-2 “directly query the system regarding benefits”)
and a first enabling organization information for the first enabling organization, wherein the consumer is not affiliated with the second enabling organization;  ( Fig. 1 tag 24 “Consumer #1…Org. F" -  Org A is the first enabling organization and the consumer is not affiliated with the second enabling organization (not affiliated with Org. B), col 6 lns 15-19 “information relating to consumer affiliation with a particular organization may be supplied to the database by…the consumer” – therefore the first enabling organization information may be received from the consumer)
automatically linking the consumer with a first set of benefits from a first group of benefits offered by the first enabling organization based on the consumer interest data (Fig 1 tag 16 & 6:8-30 “each consumer organization file 20 preferably includes a list of consumer organizations 24 to which the identified consumer has an affiliation or membership…consumer organization listings 24 are limited to those organizations which are also included in the enabling organization file 16. Enabling organization file 16 is preferably comprised of a plurality of enabling organization benefit files 26 for each separately identified enabling organization 28…each enabling organization benefit file 26 includes a benefits list 30 defining specific benefits enabled by a particular enabling organization…” – therefore the system automatically links the consumer with a first set of benefits from a first group of benefits based on the consumer interest data  (e.g., because the benefits are linked with specific enabling organizations and the consumer information is linked with specific enabling organizations and therefore the consumer is linked with the benefits via affiliation with the enabling organization), 5:16-20 “associations” are created “links”)
receiving first search results generated by a search engine in response to a first search query submitted by the consumer through a consumer device; (7:55-60 “the processor 6 would (1) search the 55 database 4 to determine the organizations to which the consumer had a membership or affiliation; (2) compare the benefits available from such enabling organization(s) to the consumer's purchase plans to determine if any applicable benefit was available”  – the first user may submit a first search query submitted through a first user device and the system’s search logic (i.e., “search engine”) responsively generates first search results based on benefits associated with the user’s affiliated enabling organizations  (e.g., a list of benefits associated with enabling organizations to which the user is affiliated by searching the first and second sets of benefits in comparison to the search query) and these search results are “received” by the system (e.g., for further analysis and display), 2:53-67 “at least one data entry device…for entering…the type of goods or services he wishes to purchase…processor is designed to be responsive to the data…determine whether…if the consumer has such an affiliation , the system will compare the consumer’s purchase information with those specific benefits enabled by the enabling organizations”, 7:38-54 “the user would be prompted to enter, via data entry device, an itinerary…once provided with this information, processing unit could search…user would be prompted to provide data relating to the type of product the consumer wished to buy” – first search queries because it is used by the system’s search logic (i.e., “search engine”) to identify search results (e.g., correlated/matching benefit info), 10:1-2 “directly query the system regarding benefits”)
analyzing the first search results and selecting a first subset of benefits from the first set of benefits based on the analyzed first search results and a location of the consumer (7:60-63 “compare the purchase plan 60 with the correlation information to locate specific correlated benefits applicable for the consumer's purchase plans” - therefore the system analyzes the first search results by comparing them against associated “correlation data” (essentially additional constraints or restrictions such as location redemption requirements and/or temporal redemption requirements and/or other limits/conditions per 5:36-42 “detailed information provided for each benefit…which permits the CPU to determine whether a particular benefit may be of use to a particular consumer…geographic locations where a particular benefit may be available” & 6:35-46 “whether…have some potential usefulness…geographic locations of benefit availability”) to select a subset of benefits from at least one of the first set of benefits, 8:25-52, see also 7:40-54 “departure locations…geographic area to which the consumer was willing to make his purchase” (both are “a location of the consumer”)
generating an ordered list of benefits based on the selected first subset of benefits and the analyzed first search results; wherein the ordered list of benefits is ordered based on a discount value associated with each benefit in the selected first subset of benefits;  generating and displaying on the consumer device a message comprising the ordered list of benefits (3:2-4 “this correlated benefit information is then displayed by the system on the display device”, 8:51-52 “system will output a message advising the operator of the available benefit”, 10:3-5 “display device…would be…the consumer’s personal computer”; 7:24-40 “in a list formatted increasing cost order. Alternatively… …maximum value benefit alternatives…are listed first, followed by lesser value benefit alternatives…benefits…such as discounts” – therefore ordered list of benefits based on discount value)
Baker does not appear to disclose,
automatically linking the consumer with a second set of benefits from a second group of benefits offered by the second enabling organization based on the consumer interest data
submitted by the consumer through a mobile device
selecting a second subset of benefits from the second set of benefits based on the analyzed first search results and a location of the consumer;
a list of benefits based on the selected second subset of benefits…based on a discount value associated with each benefit in the selected second subset of benefits
generating and displaying on the mobile device
However, Meyer discloses a method and system for matching a consumer to available benefits (abstract). Meyer further illustrates displaying messages to inform a user of available benefits in a number of different ways (col 7 lns 25-30; "message" may be an icon displayed on a webpage, col 7 lns 60-63 "incentive existence message", col 17 lns 15-38, col 7 lns 40-48 icon which displays message possibly together with multiple incentives). Meyer explains that the method and system can manage benefits/offers sponsored by multiple sponsor organizations/external membership organizations (these are one type of enabling organization, as actual merchants may also be interpreted as enabling organizations)) (col 16 lns 48-67, col 17 lns 15-38, col 17 lns 51-55, col 30 lns 20-60). Meyer further discloses 
automatically linking the consumer with a second set of benefits from a second group of benefits offered by the second enabling organization based on the consumer interest data (col 9 lns 35-39 & col 10 lns 10-19 suggests membership not required for display but only for clipping/using the benefit – therefore the system automatically “links” the consumer with a second set of benefits from a second group of benefits that are associated with an enabling organization to which the consumer is not affiliated (e.g., “the second enabling organization) based on the consumer information in order to select/filter benefits for provisioning to the consumer, col 17 lns 15-38 displayed to both members and non-members with unrestricted viewing (although perhaps displayed visibly differently in some embodiments), col 24 lns 9-17 & lns 27-32, col 30 lns 25-59)
submitted by the consumer through a mobile device (col 30 lns 25-59, 18:1-7 “consumer computer…intelligent telephone device” – therefore consumer device used to interact with the system may be a mobile device, 39:60-67 & 40:1-25)
selecting a second subset of benefits from the second set of benefits based on the analyzed first search results and a location; (col 9 lns 35-39 & col 10 lns 10-19 suggests membership not required for display but only for clipping/using the benefit – therefore the system can search through sets of benefits (e.g., the “second set”) associated with enabling organizations with which the user is not affiliated in order to show these benefits to customers – because Baker already discloses that benefits are retrieved based on analyzed search results and location - the modification of Baker (which discloses selecting benefits based on analyzed search result and location) with the teaching of Meyer (which discloses selecting a second subset of benefits from the second set of benefits in order to show customers benefits offered by enabling organizations to which they are not currently affiliated) result in a system that selects a second subset of benefits from the second set of benefits based on the analyzed first search results and a location, col 17 lns 15-38 icons displayed to both members and non-members with unrestricted viewing (although perhaps displayed visibly differently in some embodiments), col 24 lns 9-17 & lns 27-32, col 30 lns 25-59)
a list of benefits based on the selected second subset of benefits…based on a discount value associated with each benefit in the selected second subset of benefits (col 9 lns 35-39 & col 10 lns 10-19 suggests membership not required for display but only for clipping/using the benefit – therefore the benefits selected for display for the user may include benefits based on the selected second subset of benefits associated with enabling organizations with which the user is not affiliated in order to show these benefits to customers – because Baker already discloses that benefits are presented in list form based on a discount value - the modification of Baker (which discloses generating a list of benefits ordered based on a discount value) with the teaching of Meyer (which discloses selecting a second subset of benefits from the second set of benefits in order to show customers benefits offered by enabling organizations to which they are not currently affiliated) result in a system that generates a list of benefits based on the selected second subset of benefits and ordered based on a discount value associated with each benefit in the selected second subset of benefits), col 17 lns 15-38 icons displayed to both members and non-members with unrestricted viewing (although perhaps displayed visibly differently in some embodiments), col 24 lns 9-17 & lns 27-32, col 30 lns 25-59, 18:1-7 “consumer computer…intelligent telephone device” – therefore mobile consumer device)
generating and displaying on the mobile device (col 30 lns 25-59, 18:1-7 “consumer computer…intelligent telephone device”)
Meyer illustrates that it is advantageous to include automatically linking the consumer with and selecting for presenting to the consumer a second set of benefits from a second group of benefits offered by the second enabling organization (an organization with which they are not affiliated), and use of consumer mobile device, because displaying applicable benefits, regardless of the affiliation status of a particular user, can benefit users by informing them to all benefits (they may either be immediately available, or may simply require the user to join an organization) and because it can benefit the system provider by increasing benefit exposure which increases the system revenue, and benefits the enabling organizations because it can help to recruit new members (col 34 lns 7-9, col 2 lns 1-7, col 45 lns 18-30, col 37 lns 62-27 & col 38 lns 1-10, col 35 lns 10-15).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method and system of Baker to include automatically linking the consumer with a second set of benefits from a second group of benefits offered by the second enabling organization (an organization with which they are not affiliated) based on the consumer interest data, wherein the consumer device is a mobile device, and selecting a second subset of benefits from the second set of benefits, and generating and displaying on the mobile device, as taught by Meyer, because displaying applicable benefits, regardless of the affiliation status of a particular user, can benefit users by informing them to all benefits (they may either be immediately available, or may simply require the user to join an organization), and because it can benefit the system provider by increasing benefit exposure which increases the system revenue, and benefits the enabling organizations because it can help to recruit new members. Examiner notes that modifying the method and system of Baker (which discloses selecting benefits based on analyzed search result and location, and which discloses generating a list of benefits ordered based on a discount value) with the teaching of Meyer (which discloses selecting a second subset of benefits from the second set of benefits in order to show customers benefits offered by enabling organizations to which they are not currently affiliated) result in a system that selects a second subset of benefits from the second set of benefits based on the analyzed first search results and a location, and  that generates a list of benefits based on the selected second subset of benefits and ordered based on a discount value associated with each benefit in the selected second subset of benefits.
Furthermore, one of ordinary skill in the art would have recognized that applying the known technique of Meyer (selecting a second subset of benefits from the second set of benefits in order to show customers benefits offered by enabling organizations to which they are not currently affiliated) to Baker would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Meyer to the teaching of Baker would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to automatically link the consumer with a second set of benefits from a second group of benefits offered by the second enabling organization (an organization with which they are not affiliated) based on the consumer interest data, and selecting a second subset of benefits from the second set of benefits based on criteria to present to the customer on their device). Further, applying this linking/selection/displaying technique to Baker would have been recognized by one of ordinary skill in the art as resulting in an improved system that would benefit users by informing them to a greater number of relevant benefits (that may either be immediately available, or may simply require the user to join an organization), that would benefit the system provider by increasing benefit exposure which increases the system revenue, and that would benefit the enabling organizations because it can help to recruit new members.


With respect to claim 2, Baker teaches the method of claim 1
further comprising automatically linking the consumer with a third set of benefits from a third group of benefits offered by a third enabling organization based on the consumer interest data ( Fig. 1 tag 24 “Consumer #1…Org. F" -  Org A is the first enabling organization and Org Q is a third enabling orgnaization, col 6 lns 15-19 “information relating to consumer affiliation with a particular organization may be supplied to the database by…the consumer” – therefore the third enabling organization information may be received from the consumer, Fig 1 tag 16 & 6:8-30 “each consumer organization file 20 preferably includes a list of consumer organizations 24 to which the identified consumer has an affiliation or membership…consumer organization listings 24 are limited to those organizations which are also included in the enabling organization file 16. Enabling organization file 16 is preferably comprised of a plurality of enabling organization benefit files 26 for each separately identified enabling organization 28…each enabling organization benefit file 26 includes a benefits list 30 defining specific benefits enabled by a particular enabling organization…” – therefore the system automatically links the consumer with a third set of benefits from a third group of benefits based on the consumer interest data  (e.g., because the benefits are linked with specific enabling organizations and the consumer information is linked with specific enabling organizations and therefore the consumer is linked with the benefits via affiliation with each the enabling organization), 5:16-20 “associations” are created “links”)
analyzing the first search results and selecting a third subset of benefits from both the first set of benefits and from the third set of benefits based on the analyzed first search results; (7:55-63  “the processor 6 would (1) search the 55 database 4 to determine the organizations to which the consumer had a membership or affiliation; (2) compare the benefits available from such enabling organization(s) to the consumer's purchase plans to determine if any applicable benefit was available…compare the purchase plan 60 with the correlation information to locate specific correlated benefits applicable for the consumer's purchase plans” - therefore the system analyzes the first search results by comparing them against associated “correlation data” and may select a third subset of benefits from both the first set of benefits and from the third set of benefits based on the analyzed first search results  – Examiner notes that the level of disclosure provided by Baker to disclose this limitation is the same level of disclosure provided in Applicant’s instant application and any assertion that Baker fails to disclose this limitation would therefore serve as an admission that this limitation comprises new matter)
delivering a second data package to the consumer’s mobile device based on the selected second subset of benefits and the analyzed first search results (3:2-4 “this correlated benefit information is then displayed by the system on the display device”, 8:51-52 “system will output a message advising the operator of the available benefit”, 10:3-5 “display device…would be…the consumer’s personal computer”; 7:24-40 “in a list formatted increasing cost order. Alternatively… …maximum value benefit alternatives…are listed first, followed by lesser value benefit alternatives…benefits…such as discounts”)


With respect to claims 5 and 18, Baker teaches the method of claim 1 and the system of claim 15
wherein the discount value associated with each benefit is an absolute discount amount; and among the ordered list of benefits, a benefit associated with a higher absolute discount amount is displayed before a benefit associated with a lower absolute discount amount  (5:25-29 “benefit…shall be understood to be a discounted rate or any other added value” – therefore Baker suggest the value may be expressed in various ways such as added value (i.e., an absolute discount amount), 7:24-40 “in a list formatted increasing cost order. Alternatively… …maximum value benefit alternatives…are listed first, followed by lesser value benefit alternatives…benefits…such as discounts”,)


With respect to claims 6 and 19, Baker teaches the method of claim 1 and the system of claim 15,
wherein the discount value associated with each benefit is a discount percentage amount, among the ordered list of benefits, a benefit associated with a higher discount percentage amount is displayed before a benefit associated with a lower discount percentage amount (1:40-45 “10% discount” – therefore the benefits may be expressed as discount percentage amounts, 7:24-40 “in a list formatted increasing cost order. Alternatively… …maximum value benefit alternatives…are listed first, followed by lesser value benefit alternatives…benefits…such as discounts” – therefore, because benefits may be expressed as discount percentage amounts (per 1:40-45) and because the list may be formatted in increasing benefit value Baker either expressly teaches that among the ordered list of benefits, a benefit associated with a higher discount percentage amount is displayed before a benefit associated with a lower discount percentage amount – and if not, it would have been obvious to a PHOSITA based on the combination of teachings in Baker)

With respect to claims 9 and 22, Baker and Meyer teach the method of claim 1 and the system of claim 15. Baker does not appear to disclose,
further comprising the step of purchasing a good or service based on contents of the first data package
However, Meyer teaches,
further comprising the step of purchasing a good or service based on contents of the first data package (Fig 13 & 40:45-67 & 41:1-67 – buy now procedure includes purchasing a good or service associated with the first benefit in response to the received input, 45:19-44)
Meyer illustrates it is advantageous to include the step of purchasing a good or service based on contents of the first data package, because it provides added convenience to the consumer in that they may take advantage of the benefit quickly and easily. (40:45-67 & 41:1-67).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method and system of Baker to include the step of purchasing a good or service based on contents of the first data package, as taught by Meyer, because it provides added convenience to the consumer in that they may take advantage of the benefit quickly and easily.

Examiner notes that Regmi (cited below) also discloses this limitation ([0148]-[0151] user input received to redeem offer (avail himself or herself of said available benefit), [0174], Fig 18 tag 1850)


With respect to claims 10 and 23, Baker and Meyer teach the method of claim 9 and the system of claim 22. Baker does not appear to disclose,
wherein the step of purchasing is performed automatically
However, Meyer teaches,
wherein the step of purchasing is performed automatically (Fig 13 & 40:45-67 & 41:1-67 – step of purchasing is performed automatically after receipt of an input from the consumer, 45:19-44)
Meyer illustrates it is advantageous to include wherein the step of purchasing is performed automatically, because it provides added convenience to the consumer in that they may take advantage of the benefit quickly and easily. (40:45-67 & 41:1-67).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Baker to include wherein the step of purchasing is performed automatically, as taught by Meyer, because it provides added convenience to the consumer in that they may take advantage of the benefit quickly and easily.

Examiner notes that Regmi (cited below) also discloses this limitation ([0148]-[0151] user input received to redeem offer (avail himself or herself of said available benefit), [0174], Fig 18 tag 1850)

With respect to claims 11 and 24, Baker and Meyer teach the method of claim 9 and the system of claim 22. Baker does not appear to disclose,
wherein the step of purchasing is performed automatically after receipt of an input from the consumer
However, Meyer teaches,
wherein the step of purchasing is performed automatically after receipt of an input from the consumer (Fig 13 & 40:45-67 & 41:1-67 – step of purchasing is performed automatically after receipt of an input from the consumer, 45:19-44)
Meyer illustrates it is advantageous to include wherein the step of purchasing is performed automatically after receipt of an input from the consumer, because it provides added convenience to the consumer in that they may take advantage of the benefit quickly and easily. (40:45-67 & 41:1-67).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Baker to include wherein the step of purchasing is performed automatically after receipt of an input from the consumer, as taught by Meyer, because it provides added convenience to the consumer in that they may take advantage of the benefit quickly and easily.

Examiner notes that Regmi (cited below) also discloses this limitation ([0148]-[0151] user input received to redeem offer (avail himself or herself of said available benefit), [0174], Fig 18 tag 1850)


	Claims 3, 4, 7, 8, 12,-14, 16, 17, 20, 21, and 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Baker in view of Meyer, as applied to claims 1 and 15 above, and further in view of Mavinkurve et al. (U.S. PG Pub No. 2014/0207544, July 24, 2014) (hereinafter "Maninkurve”)


With respect to claims 3 and 16, Baker and Meyer teach the method of claim 1 and the system of claim 15. Baker does not appear to disclose,
wherein the message further comprises an ordered list of a plurality of venues applicable to said consumer interest data, wherein the plurality of venues is ordered by performing a predetermined algorithm which includes a determination of the following factors based on data inputs: (i) a venue geographic proximity ("VGP") score; (ii) a venue rating ("VR") score; (iii) an offer/benefit value ("OBV") score; (iv) an offer/benefit interest ("OBI") score; and (v) an offer/benefit activity matching ("OBAM") score; wherein performing said predetermined algorithm includes determining a search score ("SS") according to the equation: SS = (VGP * w1) + (VR * w2) + (OBV * ws)+ (OBI * w4) +(OBAM * w5) where: w1 = a first predetermined weight w2 = a second predetermined weight w3 = a third predetermined weight w4= a fourth predetermined weight w5= a fifth predetermined weight
However, Mavinkurve discloses a method and system for matching a consumer to available benefits (abstract), wherein a message is displayed to said consumer including a list of a plurality of venues applicable to said consumer interest data ([0029], [0041], [0046], [0053]). Maninkurve further teaches
wherein the message further comprises an ordered list of a plurality of venues applicable to said consumer interest data, wherein the plurality of venues is ordered by performing a predetermined algorithm which includes a determination of the following factors based on data inputs: ([0025] ordered according to score which is a summation of weighted factors/sub-scores)
(i) a venue geographic proximity ("VGP") score; ([0025]-[0026] & [0053] & CLAIMS 13 – distance to retailer score/factor)
(ii) a venue rating ("VR") score; ([0025] & [0028] & [0038]-[0040] & [0045] – score/factor representing user ratings of the venue/offer)
(iii) an offer/benefit value ("OBV") score; ([0025] & [0048] & [0055] & CLAIM 13 – score/factor representing value of the offer/benefit)
(iv) an offer/benefit interest ("OBI") score; ([0025] & [0028]-[0036] & [0044] – score/factor representing popularity/interest of the venue/offer)
and (v) an offer/benefit activity matching ("OBAM") score ([0025] & [0028] & [0051] & [0054] & [0056] – score/factor representing correspondence to user activities/interests/profile)
wherein performing said predetermined algorithm includes determining a search score ("SS") according to the equation: SS = (VGP * w1) + (VR * w2) + (OBV * ws)+ (OBI * w4) +(OBAM * w5) where: w1 = a first predetermined weight w2 = a second predetermined weight w3 = a third predetermined weight w4= a fourth predetermined weight w5= a fifth predetermined weight ([0024]-[0026] ordered according to score which is a summation of weighted factors/sub-scores, [0041] & [0046] & [0051] & [0056])
Mavinkurve suggests it is advantageous to include wherein the message further comprises an ordered list of a plurality of venues applicable to said consumer interest data, wherein the plurality of venues is ordered by performing a predetermined algorithm which includes a determination of the following factors based on data inputs: (i) a venue geographic proximity ("VGP") score; (ii) a venue rating ("VR") score; (iii) an offer/benefit value ("OBV") score; (iv) an offer/benefit interest ("OBI") score; and (v) an offer/benefit activity matching ("OBAM") score; wherein performing said predetermined algorithm includes determining a search score ("SS") according to the equation: SS = (VGP * w1) + (VR * w2) + (OBV * ws)+ (OBI * w4) +(OBAM * w5) where: w1 = a first predetermined weight w2 = a second predetermined weight w3 = a third predetermined weight w4= a fourth predetermined weight w5= a fifth predetermined weight”, because doing so can enable a variety of factors to be taken into consideration and because doing so can help personalize the ranking for the specific user which may increase user satisfaction ([0004] & [0022]-[0023]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system of Baker in view of Meyer to include wherein the message further comprises an ordered list of a plurality of venues applicable to said consumer interest data, wherein the plurality of venues is ordered by performing a predetermined algorithm which includes a determination of the following factors based on data inputs: (i) a venue geographic proximity ("VGP") score; (ii) a venue rating ("VR") score; (iii) an offer/benefit value ("OBV") score; (iv) an offer/benefit interest ("OBI") score; and (v) an offer/benefit activity matching ("OBAM") score; wherein performing said predetermined algorithm includes determining a search score ("SS") according to the equation: SS = (VGP * w1) + (VR * w2) + (OBV * ws)+ (OBI * w4) +(OBAM * w5) where: w1 = a first predetermined weight w2 = a second predetermined weight w3 = a third predetermined weight w4= a fourth predetermined weight w5= a fifth predetermined weight as taught by Mavinkurve, because doing so can help the user to identify a desirable offer/benefit more efficiently/effectively which may increase user satisfaction, because doing so can enable a variety of factors to be taken into consideration, and because doing so can help personalize the ranking for the specific user which may increase user satisfaction.

With respect to claims 4 and 17, Baker, Meyer, and Mavinkurve teach the method of claim 3 and the system of claim 16. Baker does not appear to disclose,
wherein said VGP includes a determination that said consumer is within a first predetermined distance from a first venue in said plurality of venues
at least one of said VR score and said OBAM includes a determination based on information within a computer system and information obtained from outside of the computer system
wherein at least one of said OBV and said OBI includes a determination based exclusively on information within the computer system
However, Mavinkurve teaches
wherein said VGP includes a determination that said consumer is within a first predetermined distance from a first venue in said plurality of venues ([0055] & [0053] & CLAIMS 13)
at least one of said VR score and said OBAM includes a determination based on information within a computer system and information obtained from outside of the computer system ([0028] & [0041]-[0042] & [0052])
wherein at least one of said OBV and said OBI includes a determination based exclusively on information within the computer system   ([0025] & [0048] & [0055] & [0028]-[0036] & [0044]
Mavinkurve suggests it is advantageous to include wherein said VGP includes a determination that said consumer is within a first predetermined distance from a first venue in said plurality of venues, at least one of said VR score and said OBAM includes a determination based on information within a computer system and information obtained from outside of the computer system, and wherein at least one of said OBV and said OBI includes a determination based exclusively on information within the computer system, because doing so can enable the system to take a variety of information into consideration, which may enable the system to make more effective recommendations ([0028] & [0041]-[0042] & [0052]), and because doing so can help personalize the ranking for the specific user which may increase user satisfaction ([0028] & [0041]-[0042] & [0052]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system of Baker in view of Meyer to include wherein at least one of said VR score and said OBAM score includes wherein said VGP includes a determination that said consumer is within a first predetermined distance from a first venue in said plurality of venues, at least one of said VR score and said OBAM includes a determination based on information within a computer system and information obtained from outside of the computer system, and wherein at least one of said OBV and said OBI includes a determination based exclusively on information within the computer system, because doing so can enable the system to take a variety of information into consideration, as taught by Mavinkurve, because doing so can enable the system to take a variety of information into consideration, which may enable the system to make more effective recommendations, and because doing so can help personalize the ranking for the specific user which may increase user satisfaction.

With respect to claims 7 and 20, Baker, Meyer, and Mavinkurve teach the method of claim 3 and the system of claim 16. Baker does not appear to disclose,
wherein at least one of the first, second, third, fourth, and fifth predetermined weight is automatically updated based on a behavior of the consumer
However, Mavinkurve teaches
wherein at least one of the first, second, third, fourth, and fifth predetermined weight is automatically updated based on a behavior of the consumer ([0025]-[0026] “the more proximate a merchant offering a discount deal may be to a potential recipient, the higher numerical value a discount deal may receive for the particular factor evaluated for that deal with respect to that potential recipient…a particular recipient may demonstrate a higher preference for proximity compared with other potential recipients, also resulting in a higher weight” – the distance to retailer score/factor may be weighted  (first weight) and this first weight is determined in real-time (i.e., past weight value is “updated”) based on a current location of the user and therefore is updated based on a behavior of the consumer (real-time determination of user location when ranking is also disclosed by Baker at [0041] “closest to her current location” & [0050] “gps functionality to determine the user’s location and display nearby goods/service providers”), [0024]-[0025] “personal preference-type factors to indicate a potential recipient’s preferences…weighting factors for a potential recipient may indicate that certain personal preference-type factors……recipient may indicate personal preference-related factors, expressly or implicitly…answer questions or provide browsing behavior of a potential recipient may be evaluated…weights specific to a particular user” – fourth or fifth weight may be updated based on the consumer’s specific browser behavior changing - Examiner notes this limitation is given no weight as it fails to positively set forth a method step or a function performed by the claimed system, and instead appears to generally suggest something which may occur outside the scope of the claimed invention(s)))
Mavinkurve suggests it is advantageous to include wherein at least one of the first, second, third, fourth, and fifth predetermined weight is automatically updated based on a behavior of the consumer, because doing so can help personalize the ranking for the specific user which may increase user satisfaction and because doing so can ensure the ranking and identification of relevant information is up-to-date which may increase the ranking effectiveness ([0004] & [0022]-[0023]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system of Baker in view of Meyer to include wherein at least one of the first, second, third, fourth, and fifth predetermined weight is automatically updated based on a behavior of the consumer, as taught by Mavinkurve, because doing so can help personalize the ranking for the specific user which may increase user satisfaction and because doing so can ensure the ranking and identification of relevant information is up-to-date which may increase the ranking effectiveness.

With respect to claims 8 and 21, Baker, Meyer, and Mavinkurve teach the method of claim 3 and the system of claim 16. Baker does not appear to disclose,
wherein at least one of the first, second, third, fourth, and fifth predetermined weight is automatically updated based on a behavior of a group of consumers which includes the consumer
However, Mavinkurve teaches
wherein at least one of the first, second, third, fourth, and fifth predetermined weight is automatically updated based on a behavior of a group of consumers which includes the consumer ([0042]-[0043] & [0045]  “using an API, a rating of a merchant using a review service, such as Yelp, may be determined…This content may be collected periodically per deal, for example. Likewise, velocity of sales volume (Q) may be computed if sufficient content is available, e.g., rate of change of sales volume, referred to here as Q”…“as the number of Yelp reviews grow, the marginal benefit (in terms of the credibility that the number of reviews lends…of an additional review diminishes…” – therefore the second weight associated with the venue rating score may be automatically updated as the number of reviews grows and therefore is updated based on a behavior of a group of consumers which includes the consumers (e.g., global group of tracked/assessed consumers), [0025] & [0028] “factors may use weights…that represent collectively assessed preferences among a potential customer population”…“factor metrics…a score ( e.g., deal score) may be at least partially affected by a number of recipients that have accepted similar deals” – OBI weight (fourth weight) updated based on number of times accepted by group of consumers - Examiner notes this limitation is given no weight as it fails to positively set forth a method step or a function performed by the claimed system, and instead appears to generally suggest something which may occur outside the scope of the claimed invention(s))
Mavinkurve suggests it is advantageous to include wherein at least one of the first, second, third, fourth, and fifth predetermined weight is automatically updated based on a behavior of a group of consumers which includes the consumer, because doing so can help ensure the ranking and identification of relevant information is up-to-date which may increase the ranking effectiveness ([0004] & [0022]-[0023]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system of Baker in view of Meyer to include wherein at least one of the first, second, third, fourth, and fifth predetermined weight is automatically updated based on a behavior of a group of consumers which includes the consumer, as taught by Mavinkurve, because doing so can help ensure the ranking and identification of relevant information is up-to-date which may increase the ranking effectiveness ([0004] & [0022]-[0023]).


With respect to claims 12 and 25, Baker, Meyer, and Mavinkurve teach the method of claim 3 and the system of claim 16. Baker does not appear to disclose,
further comprising the step of purchasing a good or service based on contents of the first data package and based on the ordered list of the plurality of venues is further based on the list of a plurality of venues applicable to said consumer interest data
However, Meyer teaches,
further comprising the step of purchasing a good or service based on contents of the first data package and based on the ordered list of the plurality of venues is further based on the list of a plurality of venues applicable to said consumer interest data (Fig 13 & 40:45-67 & 41:1-67 – buy now procedure includes purchasing a good or service associated with the first benefit in response to the received input and “based on the list of a plurality of venues applicable to said consumer interest data” because the purchase is at one of the venues that carries the product which is a BRI consistent with Applicant’s own specification, 45:19-44)
Meyer illustrates it is advantageous to include the step of purchasing a good or service based on contents of the first data package and based on the ordered list of the plurality of venues is further based on the list of a plurality of venues applicable to said consumer interest data, because it provides added convenience to the consumer in that they may take advantage of the benefit quickly and easily. (40:45-67 & 41:1-67).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method and system of Baker to include the step of purchasing a good or service based on contents of the first data package and based on the ordered list of the plurality of venues is further based on the list of a plurality of venues applicable to said consumer interest data, as taught by Meyer, because it provides added convenience to the consumer in that they may take advantage of the benefit quickly and easily.

Examiner notes that Regmi (cited below) also discloses this limitation ([0148]-[0151] user input received to redeem offer (avail himself or herself of said available benefit), [0174], Fig 18 tag 1850)


With respect to claims 13 and 26, Baker, Meyer, and Mavinkurve teach the method of claim 12 and the system of claim 25. Baker does not appear to disclose,
wherein the step of purchasing is performed automatically
However, Meyer teaches,
wherein the step of purchasing is performed automatically (Fig 13 & 40:45-67 & 41:1-67 – step of purchasing is performed automatically after receipt of an input from the consumer, 45:19-44)
Meyer illustrates it is advantageous to include wherein the step of purchasing is performed automatically, because it provides added convenience to the consumer in that they may take advantage of the benefit quickly and easily. (40:45-67 & 41:1-67).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Baker to include wherein the step of purchasing is performed automatically, as taught by Meyer, because it provides added convenience to the consumer in that they may take advantage of the benefit quickly and easily.

Examiner notes that Regmi (cited below) also discloses this limitation ([0148]-[0151] user input received to redeem offer (avail himself or herself of said available benefit), [0174], Fig 18 tag 1850)

With respect to claims 14 and 27, Baker, Meyer, and Mavinkurve teach the method of claim 12 and the system of claim 25. Baker does not appear to disclose,
wherein the step of purchasing is performed automatically after receipt of an input from the consumer
However, Meyer teaches,
wherein the step of purchasing is performed automatically after receipt of an input from the consumer (Fig 13 & 40:45-67 & 41:1-67 – step of purchasing is performed automatically after receipt of an input from the consumer, 45:19-44)
Meyer illustrates it is advantageous to include wherein the step of purchasing is performed automatically after receipt of an input from the consumer, because it provides added convenience to the consumer in that they may take advantage of the benefit quickly and easily. (40:45-67 & 41:1-67).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Baker to include wherein the step of purchasing is performed automatically after receipt of an input from the consumer, as taught by Meyer, because it provides added convenience to the consumer in that they may take advantage of the benefit quickly and easily.

Examiner notes that Regmi (cited below) also discloses this limitation ([0148]-[0151] user input received to redeem offer (avail himself or herself of said available benefit), [0174], Fig 18 tag 1850)


Prior Art of Record
	The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.

Subbarao (U.S. PG Pub No. 2012/0078755 March 29, 2012) (hereinafter "Sabnani”) teaches receiving a query and analyzing search results and providing relevant benefit information. 

Masri (U.S. PG Pub No. 2011/0071895 March 24, 2011) teaches an app that lets users search for benefits/coupons based on location and other search criteria and wherein the user can view lists of benefits/coupons from loyalty programs to which they are affiliated as well as those to which they are not affiliated and they have the option of signing up to the other programs. Also mentions displaying user reviews along with the benefits and displaying benefit results in different colors based on membership status.

Agranoff et al. (U.S. PG Pub No. 2009/0210392, August 20, 2009) teaches analyzing search query and providing search results and downloaded software application to append reward icons to search results to indicate availability of a reward

Deals Plus (retrieved using Internet Archive Wayback Machine on or before March 1, 2010 – http://dealspl.us/info/about)

“FatWallet 2006” (FatWallet.com "Hot Deals” forum – “4 Fandango Movie Tickets for Each of your AMEX Cards NY” – posted September 13, 2006 - http://www.fatwallet.com/forums/hot-deals/652507/) – teaches an online platform/system for receiving benefit information and benefit ratings from affiliates of enabling organizations regarding benefits offered by those enabling organizations ("real nice" - pcikleps, "great deal...but no participating theaters in Memphis" - wfay, etc.)

Katzin et al. (U.S. PG Pub No. 2012/0158589, June 21, 2012) teaches appending search results with indications of available benefits and presenting reviews information along with indication of available benefit and a second mode ([0134], [0130])


Conclusion

	No claim is allowed

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M DETWEILER whose telephone number is (571)-272-4704.  The examiner can normally be reached on M-F 8-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached at (571)-270-1836.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES M DETWEILER/Primary Examiner, Art Unit 3621